Motion for stay in the foreclosure action granted on condition that appellant Maria Poster, within ten days after entry of judgment of affirmance by this court, perfect her appeal to the Court of Appeals, and file and serve an undertaking in the said action in the sum of $6,000, conditioned to pay any deficiency which may result upon the sale of the mortgaged premises under any judgment of foreclosure which has been or which hereafter may be entered in said action, the sureties upon which undertaking shall justify upon notice; otherwise, motion denied with ten dollars costs. Present — Jenks, P. J., Burr, Carr, Rich and Putnam, JJ